Citation Nr: 1026845	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  06-00 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Denver, Colorado


THE ISSUE

Entitlement to payment or reimbursement of private medical 
expenses incurred in Nova Scotia, Canada, in October 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel






INTRODUCTION

The Veteran served on active duty from January 1951 to December 
1954.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 decision of the Department of 
Veterans Affairs (VA), Medical and Regional Office Center in 
White River Junction, Vermont.  The case subsequently came under 
the jurisdiction of the VA Medical Center in Denver, Colorado.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran died in March 2005.


CONCLUSION OF LAW

Due to the veteran's death, the Board has no jurisdiction to 
adjudicate the merits of this claim.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.1302 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died on March [redacted], 2005, during the 
pendency of the appeal.  In April 2005, VA received a death 
certificate verifying that fact.

As a matter of law, a claim does not survive the death of an 
appellant.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 
1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho 
v. Brown, 7 Vet. App. 42, 47 (1994).  The Veteran's claim has 
become moot by virtue of his death and must be dismissed for lack 
of jurisdiction.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

ORDER

The claim is dismissed.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


